Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-21-2005

USA v. Guzman
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3068




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Guzman" (2005). 2005 Decisions. Paper 1329.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1329


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT


                       No. 03-3068




                UNITED STATES OF AMERICA

                              v.

                 ROBINSON GUZMAN,
                            Appellant




ON APPEAL FROM THE UNITED STATES DISTRICT COURT
        FOR THE DISTRICT OF NEW JERSEY

               (Dist Court No. 02-CR-00761)
         District Court Judge: Hon. John C. Lifland


        Submitted Under Third Circuit LAR 34.1(a)
                   November 1, 2004

   Before: ALITO, BARRY, and FUENTES Circuit Judges.

                  (Filed: April 21, 2005)




               OPINION OF THE COURT
PER CURIAM:

       After pleading guilty pursuant to a plea agreement, the defendant in this case was

sentenced under the Sentencing Guidelines. The sentencing occurred prior to the

Supreme Court’s decision in United States v. Booker, 543 U.S. ___ 125 S. Ct. 738

(2005). Defense counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), and has moved to withdraw. Our review of the record has disclosed only one

non-frivolous issue that could be raised on appeal, namely, that the District Court erred in

sentencing the defendant under the erroneous belief that the Sentencing Guidelines were

mandatory rather than advisory. Moreover, having determined that issues with respect to

Booker are best determined by the District Court in the first instance, we vacate the

sentence and remand for resentencing in accordance with that opinion.